Earl Warren: Ms. Agrin, you may proceed.
Gloria Agrin: If the Court please. I was at a point of describing the provisions of the orders of supervision which were drawn and issued by the appellee herein to each of the appellants. One provision which was constant throughout all of the orders was a requirement that the appellee -- each of the appellants report to an officer of the Immigration Service once weekly on Ellis Island to New York Harbor. After these actions were began in the court below, that provision was changed to once monthly and when for budgetary reasons, the Ellis Island establishment was closed, the place of reporting was changed to some place on the Island of Manhattan at 70 Columbus Avenue. The orders further require the aliens to notify the Service of change of residence and change of employment within 48 hours after such change is made. The appellants are also required to apply for permission for a change of residence from the Third Immigration District to any other immigration district in the country. They are required also by the order to report for psychiatric and medical examination when it is necessary and to give such information as may be deemed fit and proper under oath. In more than half of the orders, the appellants are prohibited from going outside of an area within 50 miles from Times Square in New York, I assume as the crow flies. Each of the order contains a directive that the alien terminate membership in the Communist Party per se or association with the Communist Party per se, or any of its branches, subdivisions or affiliates, either here or in any other country. Another section of the order requires that the alien terminate associations with any individuals they know to be Communists or who aid and further the policies and doctrines of the Communist Party. There was an exception made for spouses and attorneys, provided however that association with such spouse or attorney is not done in furtherance of the doctrines or the policies of the Communist Party, of any of its branches, subdivisions or geographical differentiations. The aliens are also directed by the order, which subjects them of course to criminal penalty for violation of it within a -- with an additional criminal penalty not to violate the Smith Act or the Internal Security Act of 1950. After these orders were issued to each of these appellants, the actions which the appeal is being taken from were commenced in the District Court under Title V Section 1009, the appellants contending that they were parties aggrieved by the administrative order of the appellee. These actions asked for the relief authorized by Section 1009 (b) of declaratory judgment and auxiliary injunctive relief. They asked that the statute in question 1252 (d), the regulation promulgated under the statute 8 C.F.R. 242.3 (c), as applied by the orders of supervision issued to each of these plaintiffs was unconstitutional. They also asked that the District Director, the appellant -- appellee, be directed to cancel the orders and be directed not to seek compliance with them and not to enforce them. Temporary stays of varying kinds were granted by the individual judges to whom orders -- orders to show cause were directed. The Government made motions to dismiss the complaint on the ground that there was the failure to join an improper party, on the ground further that it did not play the cause of action and to vacate the temporary restraining orders which were exempt at that time. They also asked for the convocation of a three-judge court under 28 U.S.C. 2282 and 2284. The appellants did not oppose the convocation of a three-judge court.It was convened -- it consisted of Circuit Judge Medina and District Judges McGohey and Weinfeld. They reheard argument on June 30th, 1954. In October of 1954, they handed down their decision which granted the relief requested by the Government on the sole ground that there was no present case and controversy between the Party's plaintiff and the Party's defendant. The decision of the court below did not reach the merits. It is the appellant's contention --
Speaker: (Inaudible)
Gloria Agrin: We have brought an action only under the Administrative Procedures Act. The second paragraph of Section 1009 says that such an action may be brought in many forms, in the form of a declaratory judgment, in the form of an injunction action, in the form of a writ of habeas corpus, which does not -- is involved here. But it is not being brought under the Declaratory Judgment Act as such. It is our contention that the facts and circumstances of this case prevent -- present a classic example of a justiciable case in controversy, the lower court to the contrary notwithstanding. The main thrust of our argument on the merits, as Mrs. Freedman shall show, is that it is unlawful and unconstitutional to restrict the conduct and activities of these appellants under this statute 1252 (d), under the regulation promulgated under the statute as applied to each of these appellants by the orders of supervision issued severally against each of them. This in effect is the only issue. There are many reasons why our contention -- reasons urged for our contentions of unlawfulness and unconstitutionality. But the only issue is the issue relating to the validity of the statute as applied. In relation to this, the Government concedes and you will find it at pages 26 of their brief and at 32 and 33, and I quote from page 26, "This one issue seems to meet the minimum constitutional requirements of a case or controversy.” The appellants grow up from this. The logical conclusion therefore that the controversy should be decided. The Government, on the other hand, engages in what I would consider a futile search to find reasons why the controversy should not be decided. It will be interesting for the Court to note that the Government abandons the position of the court below as to why this case and controversy should not be decided. The court below had found that there was no present controversy for the reason that the orders of supervision were not self-executed. I call only briefly to the Court's attention, its decision in Columbia Broadcasting System against the United States, which is cited in our brief, that's at 316 U.S, where this Court said, "The regulations are not less reviewable because their promulgation did not operate of their own force. When they are promulgated by order, they are appropriately subject of attack.” The same doctrine is carried through in enumerable decisions, among them Parker against Fleming, La Crosse Telephone against Wisconsin Employment Board and the several others that are cited in our brief. So that in this respect, the opinion of the court below is obviously contrary to what this Court has previously held. The second ground, which one would assume that the Court relied on, was that this appellant was not an adverse -- this appellee was not an adverse party to the appellant for the reason that the statute becomes enforceable by criminal sanctions. This Court too, when I called to its attention, its decision in Rochester Telephone Company in 307 U.S. and Shields against Utah Railroad Company in 305 U.S., to the effect that even in relation to a statute where the sanctions are criminal, the order itself is considered part of the regulatory scheme. And the issuance of the order by the administrator makes that administrator an adverse party and properly so. It is another reason that we submit that the decision of the court below is wrong. I should like to turn only for a few moments to the positions adapted by the Government instead of the position of the court below. They seem to fall into two minor categories and one major category, and I applied the characterization of the Government. I, myself, can't distinguish why one is minor and the other is major. One of the minor categories and reasons that the Government says that this case should not presently be decided is because the appellants have not exhausted their administrative remedies. I have pointed out to the Court that neither the statute nor the code of federal regulation establishes any remedy for either the modification of the orders of supervision, once they are issued by the District Director or from an appeal from the orders for any reason whether the grounds of unconstitutionality or on the grounds of unreasonableness. The Government's argument boils down simply to this, that this appellant had not begged the District Director to change. They have not gone in and said look, this creates terrible problems for me, and if the District Director had a good breakfast and felt well that morning, he might change it. It has never been my experience, and I have found no case in this Court where begging, pleading or shouting over a telephone was considered an administrative remedy that had to be exhausted before review could be held in the federal courts. I would challenge the Government to find a regulation, a written rule which gives these appellants some recourse from the order once it has been issued. There is none. There is no administrative procedure that needs to be exhausted before going into the courts. The second minor premise of the Government's argument is that many of the appellant's contentions are remote and speculative. I submit that this conclusion on the part of the Government can only be drawn from a misapprehension of the arguments made by the appellants. One of the grounds urged for the unconstitutionality of the statute on its phase and as applied, is that the statute is vague and indefinite in violation of the Due Process Clause of the Fifth Amendment. In their brief, the appellants have tried to show the manner in which the words used are as broad as to create confusion as to what the duties and obligations of each of the individual appellants might be under them. That some or all of these things may be -- may happen, as it may happen under any vague statute, is not to be contested but we have a present claim. A present claim to the vagueness of the statute and we do not ask that future possibilities under this vague statute be -- be enjoined. We ask that now, this statute that is perfectly bad because of its vagueness be struck down. And that, as far as we are concerned sir, is the argument to the remote and speculative contention of the Government as -- as it relates to our claim. The Government seeks to avoid its major concession as to justiciability by the judicious use of artful adjectives. They say, yes, you have a case in controversy. They say, yes, you have adverse parties. They say, yes, an order, a judgment of a court can solve the controversy between you. But they say it shouldn't do it here because there is no concrete factual background. Our constitutional issues they say are ill-defined. And they cite as authority for not accepting review of the case, the cases of United Public Workers against Mitchell and the International Longshoremen against Boyd. Those were the factual situations of those two cases. They are not of this case. The appellant contends that we have here against each of the appellants a final administrative order, saved of course, if they are required to beg for a change. It commands each of the appellants to do or refrain from doing certain specified act. We contend --
Felix Frankfurter: What --
Gloria Agrin: Yes, sir.
Felix Frankfurter: (Inaudible)
Gloria Agrin: From the day of its issuance, they were required to work up to the Immigration Service and report. They are called on the telephone or notified by mail that they must come in for questioning and they must -- can take themselves to the Immigration Service and submit to questioning.
Felix Frankfurter: They must if they're asked to -- if they are asked to do so?
Gloria Agrin: They have been asked to do so, sir, and the record indicates that.
Felix Frankfurter: It does require the initiation against them rather than any limitations thereto?
Gloria Agrin: Well, this Court has said before that the limitation stems from the order itself, which they are not required to violate.
Felix Frankfurter: What freedom is limited as of the vagueness of the order?
Gloria Agrin: The freedom of locomotion, the freedom of moving from one place to the other, the freedom of associating with people whom they may choose otherwise to associate.
Felix Frankfurter: They can't travel outside the 60 miles.
Gloria Agrin: There is that. They cannot change their place of residence without permission of the administrator.
Felix Frankfurter: You mean if one of these defendants (Inaudible)
Gloria Agrin: In another district. As a matter of fact, I'd like to call to the Court's attention that some -- some three of the appellants here applied for permission to come down and listen to this argument. And they were denied for a -- it was denied over a period of almost a week and only we learned today from Mr. (Inaudible) that -- late yesterday, that permission was granted. But it required the attention of an attorney to intervene with the Service to get them to offer permission to come down and hear the arguments here today. I would just like to conclude by saying that where we have us here a final order with specific directions against the appellants. Where the appellants say there is no right to impose this order, and the respondents say that they do have a right. And where an order of this Court could satisfactorily conclude the controversy, there is here a justiciable case and controversy which this Court ought to decide on the merits.
Earl Warren: Ms. Freedman.
Blanch Freedman: If it please the Court. The issues that are involved in -- in these cases are a first impression. In terms of legal postulation, it poses a question of legislative power. But in terms of human beings in a frame of reference that encompasses the 14 persons now before this Court as appellants and the enumerable others throughout the nation who are similarly situated, the problem presented today to this Court is one that moved Circuit Judge Anderson in 1925 in a parallel case In re -- the petition of Brooks to say, "Slavery was abolished by the Thirteenth Amendment.” The appellants are non-citizens and with the exception of two, they are all advanced in years. They have lived in this country for many years.Four of them have lived here for almost 50 years, eight for over 30, and two for approximately 17. They are working men and women with American families and American children. Some have had sons who have served in -- in World War II. One has had a son who was killed in the Battle of the Bulge. They are carpenters, they are painters, they are mattress makers, they are salesman, clerks, bookkeepers in the ordinary works of those who labor. Now, for the past two and a half to one and a half years, each of these appellants have been working and living under the oppressive yoke of an order of supervision. Let me state and describe. In some of the cases, the order physically ties the appellant to an area of land that is measured by a radius of 50 miles beginning from Times Square in the City of New York. Now, it is this power asserted by the Government to thus enthrall these non-citizens that is being challenged here this afternoon? We submit, sirs, that Section 1252 (d) under which the attorney general presumes to act is -- is an unconstitutional deprivation of the life, of the liberty, and property of the appellants. And is unconstitutionally inflicts upon them punishment. In a lower line of cases, this Court has held that non-citizens are entitled in their person, and in their property, and in their effects to the protection of all the laws of our land, including the Constitution of the United States. You gentleman said that in the -- in the case of Chu. You said that in the case of Bridges against Brickton. You said that in the case Carlson against Landon, the very case upon which the Government bottoms its entire support of its position.
Speaker: Do you claim, Mrs. Freedman, that no supervision on any kind is permissible?
Blanch Freedman: Yes, sir. Precisely that is what -- that is the contention of the -- of the appellants. We concede --
Harold Burton: That is to say --
Blanch Freedman: -- that the power --
Harold Burton: -- you claim -- you claim the entire Section, all of it is unconstitutional?
Blanch Freedman: That is the entire subdivision, 1252 (d), which I will explain in a moment. The power to deport, the power to expel any alien, any non-citizen that the Government so chooses, we concede is there. It's not my -- it's not my purpose or my intent to reargue at this time at least to (Inaudible)
Speaker: Did I make my question a little more acquainted to you? These people having been deported in their presence in this country being only because of the -- in authority to deport at the moment let us say or for an indefinite time, you claim that the Government cannot supervise even to the extent of ensuring their presence so that they will be available for deportation when up to the -- it presents itself?
Blanch Freedman: We say, sir, that under -- under this Section, the Government cannot supervise or regulate even including the requirement of their physically reporting to them periodically.
Speaker: No supervision at all?
Blanch Freedman: No supervision at all. And I hope to be able to convince you gentlemen of the correctness of this position by the time my argument is concluded.
Harold Burton: Does that mean the Government now has their address that they're not -- they couldn't be obliged to keep the Government advised as to where they will be?
Blanch Freedman: Oh, there are other provisions of the law, sir, which gives the Government the address at all times and the whereabouts at all times, not only of these non-citizens but of every non-citizen to which -- to which these appellants are also subject. So that they are always -- that is day by day, I mean, the Immigration Service, the United States Government is always in possession of the immediate current address and whereabouts of the appellant.
Harold Burton: And you don't take exception to that?
Blanch Freedman: No, we are not raising. That is the part of the Alien Registration Act, which carries penalties all of its own. Now, the power to detain or otherwise restrain the liberty of non-citizens without judicial trial had been sanctioned by this Court, but only as an incident to the power to deport, only as an incident to the power to deport or in making arrange -- actual arrangements for deportation. This Court held in the case Carlson against Landon and intimated it again in the case of Wong Wing against the United States. That the power to deport carried with it the power to detain an alien pending deportation proceeding. Pending arrangements for actual deportation, so that the United States Government during deportation proceeding can keep incarcerated, keep imprisoned a non-citizen from the day of -- the day that he serves the warrant for arrest to deportation until the final expiration of a finding of deportability and for an additional period to prepare and make arrangements for their actual departure. But this Court has also said that the political power to deport cannot and may not be used to deprive a non-citizen of liberty or inflict punishment upon them. And they cannot do that even to a non-citizen who has been found deportable. I think in the case of Mezei against the United States, it appears on page 25 of my brief -- I beg your pardon, it's Mezei against Shaughnessy. The Circuit Court --
Harold Burton: Mrs. Freedman, do you object then that the six months period are only when the six months is over?
Blanch Freedman: Oh, we don't raise the six months period. We will concede that during the six months period from the time a finding of deportability is administratively made. And for a period of six months, it may well be that that is a reasonable time in which to hold a non-citizen who has been found deportable in custody while you are making arrangements for deportation. But the law recognizes that there may come a period, and they have said that that period comes at the end of the six months -- upon the expiration of the six months. That you cannot deport -- that you cannot deport a non-citizen.
Felix Frankfurter: That is -- that is the statutory determination?
Blanch Freedman: That is right and that --
Felix Frankfurter: I would like -- like you to state if you will your view of the power of the Government for -- of deportation of the Government to deport after the six months period is applied.
Blanch Freedman: The Government always has a power to deport, sir.
Felix Frankfurter: So that (Voice Overlap) --
Blanch Freedman: But it maybe that that power to deport becomes inviable for a period of one year, five years, and in the case of this appellant, it may be for the balance of their -- of their lives. When --
Felix Frankfurter: (Voice Overlap) you agree to use that there is no constitutional difficulty about the Government enforcing this outstanding deportation order six months after they found or (Inaudible) in order to hear that.
Blanch Freedman: That is -- no question about that, sir. The -- a warrant for deportation would -- would be rejuvenated the moment the Government was in a position --
Felix Frankfurter: And I suppose the (Inaudible) suppose Congress instead of they having made this provision limited by six months, they've set it after nine months. The Government is (Inaudible)
Blanch Freedman: The -- they arrived -- they arrived at the figure of six months because they collated the experiences that had been offered to them by the judiciary. In the petition of Brooks, the Court felt that four months was sufficient. In the -- in the matter of Ross against Wallace they -- the Court felt that four to six months was a sufficient --
Felix Frankfurter: But suppose Congress had said eight months?
Blanch Freedman: I believe, sir, that --
Felix Frankfurter: You're saying that that is too long of period?
Blanch Freedman: No, sir. I would not.
Felix Frankfurter: Most of the year. I'm trying to found out what the -- what the relationship if any between what you acknowledge as a constitutional power to deport at anytime without limits, if they could send this alien to some place they could take him or to some place that he's ready to go. And take charge of the Government and the wisdom of Congress to have the alien available if and when such distant time arrives.
Blanch Freedman: I would say, sir, that one day of imprisonment or detention would be unconstitutional and wrong if as a matter of fact it could be established, even within the six months period that the -- that the Government could not affect the deportation of -- of the particular subject non-citizen.
Felix Frankfurter: I don't follow you. If -- how could it be indefinite, suppose the alien is a Frenchman, a French or Romanian nationality, I don't care what country (Inaudible) and the country of his nationality refuses to give him the necessary -- to give the Government the necessary legal accordance and he doesn't (Inaudible) voluntarily. First, what kind of situation do you see in which we arrive in a more hypothetical case (Inaudible) taken one day and two months within the six months period.
Blanch Freedman: I will give you two actual cases. They are cited in our brief, sir. The case of Blankenstein and the case of Cushman, I believe Mr. Cushman is one of the defendants. We went into Court -- we went into Court and we demonstrated that in the case of Mr. Cushman, it was impossible to deport Mr. Cushman. He came from the Soviet Union. The Soviet Union said that they would not accept this man, that this man had expatriated himself years ago. The same was true with Blankenstein, and there the -- it was an expression of the -- of the District Court that where -- where you actually have on your hand an inviable power to deport or the power to deport has become inviable. Holding the man in -- imprisonment or otherwise restricting him becomes a deprivation of this man's liberty.
Felix Frankfurter: But I don't understand imprisonment (Inaudible) but you mean to say because the Soviet Union deferred four months after his deportation order is out, we won't have him and thereafter he can't be deported ever?
Blanch Freedman: Oh, no, I say that he can be deported. At anytime he can be deported, sir, at anytime --
Felix Frankfurter: I can understand --
Blanch Freedman: -- that you can get a country to take him or he can get a country.
Felix Frankfurter: I understand -- I can understand a court says it is too harsh or whatever they say to imprison but I do not understand that -- that thereby the power to deport which I now understand you, the power to deport doesn't evaporate.
Blanch Freedman: That is correct.
Felix Frankfurter: So that the Soviet Union may change its mind, they may apply to become -- making up on a jury and (Inaudible) and they may decide to take it. Definitely, that was before them. Now, my question is (Inaudible), what in your view is the power, is there any power in the Government adding the completed power through this Court, what power does the Government proceed through, that if and when the case is put in court and arises that an alien there immediately.
Blanch Freedman: The Government has the power of asking and demanding the subject non-citizen to surrender for deportation.
Felix Frankfurter: When the time comes?
Blanch Freedman: When the time comes, sir. When the time comes the --
Felix Frankfurter: And he maybe -- he maybe be merged (Inaudible) of the American people on the go and (Inaudible) and that's all there is, and then there is -- somebody have to get (Inaudible) is that it?
Blanch Freedman: I -- I submit, sir --
Felix Frankfurter: Is that your position?
Blanch Freedman: -- that if -- it probably -- I imagine the logical conclusion of the position does come down to --
Felix Frankfurter: (Inaudible)
Blanch Freedman: Well, I think -- I think the position has a rationale to it. Your Honor, estimates that imprisonment during this period is too harsh.
Felix Frankfurter: Well, I can see that.
Blanch Freedman: Now, the difference between imprisonment and restrictions on liberty both violate the -- the constitutional mandate that an individual shall be free. This Court itself has said in Bolling against Sharpe and in Williams against Spears, that liberty is not only -- does not only mean restricted freedom and kept imprisonment, liberty extends to locomotion to other aspects of living.
Felix Frankfurter: It may or may not. (Inaudible) and liberty restricts it but he's in a very good position from the man who is not (Inaudible).
Blanch Freedman: But that man had a trial. That man --
Felix Frankfurter: But -- you're not contesting deportability.
Blanch Freedman: No, sir. We're not contesting deportability. What we are contesting is what they are doing, what they are doing with the power to deport. The -- the liberties that are being taken -- that are being taken away from the appellants --
Felix Frankfurter: Your argument --
Blanch Freedman: -- under the theory of deportation.
Felix Frankfurter: Your argument is that the Government having the power that an alien is in this country illegally, that's what deportability means.
Blanch Freedman: That's correct.
Felix Frankfurter: An alien in this country is illegal and therefore his presence in this country should determine and yet you say why that is so and while there are difficulties, while the time hasn't come when the Government can exercise that power, it has no other means of assuring itself the opportunity that that people are taking except by giving him notice when the time comes and deliver himself up, that's your position?
Blanch Freedman: Yes, sir. That is the position.
Felix Frankfurter: All right.
Blanch Freedman: That is the position. That is the position because the things you thereafter do to the -- to the non-citizen of outright deprivations of liberty without due process, without the indicia of those judicial legal procedures that all individuals are entitled to.
Felix Frankfurter: (Inaudible) what did you say without judicial process? What could a judicial process do? What could it decide whether there's probability that the Soviet Union or France, or Romania would change its mind, or whether he is a good risk. And there's no likelihood that he will not turn himself up? What would be the issue before a court?
Blanch Freedman: If Your Honor please. In the case of Wong Wing versus the United States, this Court held very clearly that the order of -- that an order of deportation cannot be used to inflict punishment.
Felix Frankfurter: And truly possible to say that you -- you can deport him but you can't put him in jail?
Blanch Freedman: Right. You can --
Felix Frankfurter: As a crime? That is the question of whether you've been convicted of a crime, practically what my doing by what might we call the administrative (Inaudible)
Blanch Freedman: Or now here, that is correct, sir. And here what you have -- there you had deportation stayed while they imprison -- while they imprisoned the non-citizen. In the situation before you, you also had deportation stay.You had deportation stay perhaps for a lifetime of these individuals. And we say in the same way that in the -- in the Wong Wing case that you could not inflict punishment, you cannot inflict this kind of punishment upon -- upon these aliens. That they are -- once you had a -- the power to deport becomes inviable, becomes impossible of -- of effectuation.
Felix Frankfurter: Mrs. Freedman, the Government (Inaudible) the statute, requiring that you and I or anybody else, (Inaudible) I would doubt it very much.
Blanch Freedman: I would doubt it very much sir.
Felix Frankfurter: Yes, but you say they can't do it if (Inaudible) Now why can he have restricted freedom --
Blanch Freedman: That's --
Felix Frankfurter: -- in the way they can't (Inaudible)
Blanch Freedman: Well, that's precisely what I say they can't do. That's why we're --
Felix Frankfurter: You mean they can't even ask him to let him know any case was raised?
Blanch Freedman: Yes. There I say that power -- the power to know where he is, the power to know where he is, so that they can effect deportation.
Felix Frankfurter: But they can --
Blanch Freedman: I have not denied to the Government.
Felix Frankfurter: They can make -- they have no power to ask you, to let him know every time you think --
Blanch Freedman: That -- that power -- that power we are not contesting.
Felix Frankfurter: Very well.
Blanch Freedman: That power is contained in another provision of the Immigration and Nationality law that they -- and they have that -- they have that information.
Felix Frankfurter: Admit a constitutionality, do you?
Blanch Freedman: I -- for the purposes of this case, I will concede its constitutionality.
Felix Frankfurter: Very well and you must -- that will imply that you think that that is -- that that is an allowable incidental power for the Government through its conceded power to deport, isn't that right?
Blanch Freedman: It may well be. Yes, sir.
Felix Frankfurter: Then the question is whether there is any allowable -- whether the relation (Inaudible) what this provision, this subsection --
Blanch Freedman: Subsection (d).
Felix Frankfurter: What this subsection does, whether there is any allowable justifiable relation between whether in this subsection and the conceded bound before. That's the real question isn't it?
Blanch Freedman: That is correct sir. That is --
Felix Frankfurter: Can we -- then -- then all these actions about what liberty is really doesn't help settle this case -- decide the case, doesn't it?
Blanch Freedman: I think it does sir, because I think what they are doing -- what they are doing in -- under that Section. What that Section authorizes Congress -- what Congress has authorized the attorney general to do in that Section has -- has violated the rights of the freedom and the liberties of these individuals.
Felix Frankfurter: You mean that's a self-evident proposition?
Blanch Freedman: I believe, sir, it is on the face of the statute. To me, it appears that the question of imprisonment maybe one -- maybe one -- one of degree. If you can say to an individual that you may not move beyond an area of 50 miles, you can say to him, you may not move beyond an area of 5 miles, 3 miles, 2 miles beyond your back door. You can effect even a house arrest.
Felix Frankfurter: And because I'm in too much need, I'm establishing all the -- all the other, is that it?
Blanch Freedman: It may -- it may follow if that is --
Felix Frankfurter: It may -- it may and the question is whether --
Blanch Freedman: But here -- but this is a broad power. The fact is that the Government claims. The Government claims that under this -- under this Section they have the power to deport. They have the right and they so say on page 48 of their brief, the power to hold in custody once you have a deportable alien. And if -- if the Government can regulate, supervise, and restrict the motion and the activities, and the movements, and say with whom an individual may associate, then they -- they very well may be able to hold in custody for the rest of they -- of their of natural lives, these individuals whom cannot -- who cannot be deported.
Felix Frankfurter: I'm trying to suggest to you that this absolutely is your argument. Don't get anywhere with (Inaudible) but it seems to me a very futile way of arguing the case, when it comes to the argument (Inaudible) The Government isn't here saying because they can deport him, they can impose any condition. The Government isn't here to say they can therefore determine -- have to get the Government's position as to who should marry who. The Government doesn't say we contend that we can lock him up forever. We have a very different case, so there's an irrelevant degree and it would be helpful to argue should be (Inaudible) degree instead of arguing action.
Blanch Freedman: I submit, sir, that the imposition upon these individuals that they might not associate with anyone who had been a member of the Communist Party -- is a member of the Communist Party isn't --
William O. Douglas: That precludes -- that preclusion (Inaudible) associated with members of the whole family?
Blanch Freedman: They would preclude them from associating with members of their own families if -- if their association in anyway furthered Communist doctrine. And that is the -- that is in the nature of the -- of the supervisory orders that have been imposed upon -- upon the appellant.
William O. Douglas: (Voice Overlap) administrative instructions?
Blanch Freedman: No, there have not been administrative instructions as to these cases or as to any other case that I know.
Hugo L. Black: Where is that (Inaudible)
Blanch Freedman: On pages 6 and 7 of the brief, particularly on page 7. Now, as a matter of fact, originally, the order was that the alien shall not associate with anyone. The question of a -- as -- the question of not associating with a spouse was a further modification that was made subsequently by the Immigration Service, so that as the provision reads on page 7, the original provision, it doesn't even excuse association with a-- with a spouse or member.
Hugo L. Black: Now, where (Inaudible)
Blanch Freedman: It wasn't -- it was amended subsequent to the institution of the suit.
Hugo L. Black: You do not have that in your brief?
Blanch Freedman: No. It was -- because it was amended subsequent to the filing --
Hugo L. Black: You know the exact (Voice Overlap) in the Government brief, do you know it?
Blanch Freedman: No, I do not believe that it is in the Government's brief either.
Speaker: (Inaudible)
Blanch Freedman: Yes, sir. We conceive of this as punishment that is being inflicted upon these individuals. It works upon them in an order at hardship. A man who has to report every week to the Immigration Service is in a position where -- and we have alleged it in our papers.He loses not only his way -- the day's wages but not in frequently he loses his job.
Speaker: Could it be by -- by an American citizen who have been convicted of a crime and then --
Blanch Freedman: And is on parole --
Speaker: -- might come out on probation?
Blanch Freedman: That is correct. That is the category -- that is the position that these individual appellants find themselves in.
Speaker: And in the probation order you couldn't acquire to (Inaudible) associate in the form of Government (Inaudible).
Blanch Freedman: That is correct. And -- and a probation order ends within a specified period of time and the individual goes back -- goes back into -- into society, goes back into life that he has, and he is a part of the general -- of the general community. Now --
Speaker: (Inaudible) that he has to report.
Blanch Freedman: That is correct. A probation prisoner does report, but these people are not at least, theoretically, not supposed to have been convicted of any crime. These individuals are deportation for whatever hardship maybe involved in it, has been -- it has been reiterated over and over again is just a civil matter, even though its consequences may be as grave.
Speaker: Oh, I thought the (Inaudible) --
Blanch Freedman: And that is --
Speaker: (Inaudible) about it.
Blanch Freedman: That is correct, but its effects upon the treatment. What happens to these people puts them in the category of an individual on -- on probation. I -- I submit to this Court the cases and the thinking that has been expressed by the judiciary, it's true lower court, over the years where they have pointed out that the power to deport does not carry with it anything more than just the power to expel from the -- from the land the individuals that have been deemed undesirable. And I say to this Court that when you take into account the terrific broadness of the power to deport, that -- that the categories who can be made deportable can be -- can be declared deportable for reason or no reason. And then you couple with it a power to permit the Immigration Service, or the attorney general, or anybody to be able to control the lives of these individuals when they are unable to actually effect the deportation, you have developed a very awesome and fearsome power in the hands of a few individuals.
Earl Warren: Mr. (Inaudible)
Felix Frankfurter: Mr. (Inaudible), before you proceed with your argument, would you mind one thing -- would you point out where the provision is regarding the affiliations, family?
Mr. Attorney General: May it -- may it please the Court. The -- on page 13 and 14 of the record, Clause 5 (b), the bottom two lines at the bottom of page 13 and at the top of page 14 is that provision. The provision quoted in appellants' brief was the provision which was applicable to the appellants Gannet, Bittleman and Jones, which was issued in 1953. The Smith Act defendants, which did not have these modification, the subsequent orders, the orders applicable to the appellant Nukk and the others here, the other 11. Most of them have that proviso, all the orders that were issued after 19 -- after January 1st, 1954 have this proviso. It's available to the others on application. The policy is to allow this proviso, which covers associations with the family, not just the spouse with the alien's family and with counsel.
Felix Frankfurter: Now, that would be -- that would be aliens actually before us. So, am I right in understanding that that which is printed on top of page 14, defining association applies to all the (Inaudible), isn't that right?
Mr. Attorney General: It certainly applies to most of them. The record as printed includes only this one order of supervision. Each order of supervision is a next -- is part of the record that was set up to this Court. The orders are substantially identical. I have checked myself, eight or ten of them, and as I remember the order -- that proviso was an almost that were issued after the 1st of January 1954. It may not have been in one or two of the earlier orders --
Felix Frankfurter: There could be any reason why (Inaudible) all the plaintiffs -- all the appellants (Inaudible)
Mr. Attorney General: There is no reason that I can see. I think --
Felix Frankfurter: Maybe they assume -- maybe take it for granted then but if -- (Inaudible)
Mr. Attorney General: I didn't --
Felix Frankfurter: May we assume that the orders that we're considering as to all the appellants associated with nothing in this litigation, the others are all (Inaudible) That all the supervisory orders have a provision -- has a provision. The crime you're associating is not -- is not to include members of the family.
Mr. Attorney General: I believe, Your Honor, there are one or two exceptions.
Felix Frankfurter: So that means -- may we assume that if they're not here now you will include them?
Mr. Attorney General: I assume that on application that standard policy now, which -- available to these people if they want their order modified in this way.
Felix Frankfurter: Yes, why shouldn't it -- why should -- why should we come with the narrow thought (Voice Overlap) --
Mr. Attorney General: I would think they should. Unfortunately, I'm not the administrator of this statute.
Felix Frankfurter: Then it's important to know because some of us may have trouble with it as to the absence of that provision.
Mr. Attorney General: They -- the absence of the provision would trouble me very much.
Felix Frankfurter: Then if you have the information (Inaudible)
Mr. Attorney General: There's something --
Felix Frankfurter: You're not (Inaudible) about his name.
Mr. Attorney General: General Swing.
Felix Frankfurter: Pardon me?
Mr. Attorney General: General Swing, Your Honor.
Felix Frankfurter: What's the (Inaudible)
Mr. Attorney General: Commission of Immigration.
Felix Frankfurter: But you would take that into account (Inaudible)
Mr. Attorney General: I think you have to take into account everything that's in the record. That some of these orders contained that provision and some of them do not. Perhaps I can best again --
Hugo L. Black: -- some of them contain the provision barring them from associating with anybody even (Voice Overlap) --
Mr. Attorney General: It's -- it's -- I believe that one or two of these orders are in the form of the three orders that were applicable to the appellants Gannet, Bittleman, and Jones. That is correct.
Felix Frankfurter: And you're contesting to that whether (Inaudible)
Mr. Attorney General: I certainly will, Your Honor. The real problem here and the knob of this case can be very simply stated. Appellants are aliens who have been actually ordered deported on account of membership in a subversive organization, the Communist Party. Now, the basic question is whether these aliens have a constitutional right to be free from all supervision, no matter how reasonable it is, pending their ultimate deportation once six months have passed without deportation being effect. I think that's a fair statement of the hardcore problem which is presented by this case. There's another basic issue on the merits, which we cannot ignore, whether such aliens have a constitutional right to continue their subversive associations and activities, pending ultimate deportation. As I understand the appellant's argument, they have a right to continue membership in the Communist Party and to continue Communist activities and associations. However, before reaching these basic constitutional issues, we have to consider a threshold issue of jurisdiction -- of justiciability, whether a case or controversy appropriate for judicial determination has been alleged by these 14 appellants or rather these 11 appellants as to whom the order is currently applicable. It is to that threshold problem which the first part of my argument will be directed, whether these broad issues on the merits are properly before the Court, depends on the solution of the threshold issues. As Ms. Agrin pointed out, the court below did not reach the merits. It assumed that no justiciable case or controversy had been alleged. Now, this is a case where they challenge statue and the administrative rulings issued under it, have we concede some degree of present impact on this litigants? The other hand, the impact is hard to pin down. It is partially in the present, it appears to be substantially in the future. And the real question is where to draw the line, as regards to the degree of present impact, which it is -- which is necessary to have in order to make a matter justiciable. Now, we have real trouble with one facet of this case. As we concede in our brief, the arguments are very close on justiciability. We have made an advocate's presentation of those matters. We feel we're obligated to the Court to do so under its prior decisions. But we don't feel that there's only one answer that reasonable lawyers or reasonable judges could arrive as to certain facets of justiciability in this case. As to other facets of the case, we feel very strongly that too broad on attack has been attempted and that there are some matters certainly which are clearly beyond the scope of what a court can properly consider at this time. Now, the difficulty here with the justiciability issues arises because there is a tremendous variation in the relative degree of rightness for judicial review of the individual substantive issues. For instance, the requirement relating to medical and psychiatric examinations to which reference has been made. The order merely states that you may be called upon to submit to such examination if necessary, the statute said. There's no allegation that any of these appellants have been asked to submit to such an examination. If there is any substantial constitutional question that arises in connection with such medical examination. And we do not believe that there is any, but if there is, the appropriate time to consider it is when the issue is -- has a direct eminence rather than a mere future impact.
Speaker: Isn't what -- as I read your brief, it seem to me that in polite language, you really had said that there was a judiciable controversy here so far as the question of whether any supervision or is permissible is concerned.
Mr. Attorney General: We would not be adverse to having a decision from this Court on that constitutional issue if we are entitled to it.
Speaker: Well, in the plain -- prior to that language, you don't really say that this isn't justiciable to that extent, do you?
Mr. Attorney General: I don't think the answer is quite that easy, Your Honor.
Speaker: All right.
Mr. Attorney General: And it's tied up with the scope of permissible review under the Administrative Procedure Act which presents the -- which presents the problem. The nature of this statute providing for supervision, Congress hasn't fixed hard and fast rules. If Congress recognizes there's got to be some variation in case to case, discretion is lodged in the attorney general to mold a supervision order which meets the particular case. Now, once an alien becomes subject to supervision, that is when six months have elapsed after the deportation order has become final, an order is served on these aliens which in part is a printed form. If Your Honors will look at the record where the order is set forth on pages 12, 13, and 14, the Sections on 13, numbered 1, 2, 3 (a), 3 (b), and 4. They are all part of a printed form, as is the material that appears on page 12 with respect to the Communist association provisions, items 5 (a), (b) and (c) and the travel limitation on page 14 item 6, those as the record which is before the Court shows, have been typewritten (Inaudible) That is a --
Earl Warren: Mr. (Inaudible), I suppose that these words on page 13, “Or to furnish such information as may be deemed fit and proper,” will encompass everything that is intended under subdivision 3, where it says to give information under oath as to his nationality, circumstances, habits, associations, and activities, and such other information whether or not related to the forgoing as the attorney general may deem fit and proper.
Mr. Attorney General: I take it that that is the requirement of the order which keys to that portion of the statute.
Earl Warren: Yes.
Mr. Attorney General: I think -- I think that all, Your Honor. Of course there are some blanks in that printed form as to how frequently reporting should take place, or when, or whether should be in person or in writing. But in substance, the first part of the order is pretty much of a standard form and yet modifications can be made on application. Now, there is no provision. There is no regulation then promulgated providing for application. The administration, as we understand, has been relatively flexible. The -- if an alien wishes guidance as to a provision or he calls to the attention of the District Director, certain provision that has unusual impact, a change may be made. That is up to the District Director if he has some question about it, he will refer to higher headquarters for advice as to whether this provision should be appropriate in this kind of case or not.
Felix Frankfurter: Mr. (Inaudible), since the -- as you indicated in honor of supervision is in part or may in part can be individualized. Am I right in inferring that there maybe specific provisions subject to challenge (Inaudible)
Mr. Attorney General: I would -- I would be very surprised if -- when that provision was called to the attention of the District Director, it would not be modified in that way. I believe these modifications which have come in have frequently been due to specific circumstances being called to their attention.. For instance --
Felix Frankfurter: I'm not really to imply any criticism of (Inaudible) I'm saying the foundation perfectly. Namely, that there are these individual provisions as you get into this (Inaudible) business or different conceptions that the law permits so that there are individual instances, individual provisions as to which there maybe a (Inaudible) isn't that right?
Mr. Attorney General: That is absolutely correct Your -- Your Honor.
Felix Frankfurter: That depends upon the individual case.
Mr. Attorney General: It -- our position essentially is this, that if there is some matter which arises, which is peculiar to the facts of some individual alien, that he should first call it to the attention of the administrative officials. If he does not get relief, having called that to the attention of the administrative officials, as far as we can see, he has a -- an appealable case under the Administrative Procedure Act. But does he have an appealable case under the Administrative Procedure Act where he runs to the Court immediately or whether --
Felix Frankfurter: Suppose the immigration procedure explicitly provide for an appeal for an administrative alleviation --
Mr. Attorney General: There's -- there's absolutely no administrative procedure which -- which I know of --
Felix Frankfurter: -- so that (Voice Overlap) --
Mr. Attorney General: -- which has been formalized -- which has been formalized in regulations.
Felix Frankfurter: So the doctrine definitive exhaustion which in correction you put is one that you would say as a matter of good practice to give administratively --
Mr. Attorney General: It's -- it's a matter -- it's really a matter of good practice. I don't think it's necessarily required by the statute but I think I can illustrate it this way. If the appellant sought administrative clarification of ambiguities, and if they called attention to all individual hardships, and if they raised the questions of any possible lack of administrative authority, whether some of these provisions are too -- too broad as a matter of delegation or a matter of authority under the statute, then the issues would very likely be reduced in scope. They'd be clarified and they'd be shuttled, and then we'd have to concede, we recognize a right to review under Section 10 of the Administrative Procedure Act.
Felix Frankfurter: But there is no what you call jurisdictional bar against the court pertaining it or it (Inaudible)
Mr. Attorney General: (Inaudible)Except in the few cases which are so remote that it falls beyond the constitutional concept to case in controversy. We believe they are not elements of present controversy, present, so that the constitutional limitation is met as to the hardcore issues, as Mr. Justice Harlan pointed out, would welcome a -- an adjudication on that issue of the right to supervise. If this Court fails that the matter is sufficiently clear and the facts is sufficiently definite to justify that adjudication, we don't stand very strongly. On that point, we feel we're obligated to present it to the Court in view of the Court's past decisions.
Felix Frankfurter: (Inaudible) in your brief and you say that you have fixed this problem and you make all the arguments again -- again showing that this is a case in controversy. I, myself don't see why this is just like Rochester Telephone Company if you tell me I can't move out of a radius of 50 miles and I say, I want to move out of the radius -- into a radius of 100 miles without (Inaudible), why isn't that a present restriction of my freedom to move out of the 50-mile radius?
Mr. Attorney General: If somebody had a legitimate reason such as regular past employment in the 100-mile radius.
Felix Frankfurter: I think it's none of your business. You're restricting my -- my (Inaudible)
Mr. Attorney General: If the --
Felix Frankfurter: I'm saying if that's the (Inaudible) constitutional right then --
Mr. Attorney General: If such a constitutional right exist which we do not -- cannot see that it does exist with this class of people. Maybe there is a -- certainly, I would think there was a present controversy in the constitutional sense.
Felix Frankfurter: Because -- because the -- the decision on the merit doesn't determine the jurisdiction.
Mr. Attorney General: That -- I think that is correct, Your Honor. The decision on the merits might never be reached though if the administrator on considering the facts.
Felix Frankfurter: We'll give you 100 miles.
Mr. Attorney General: We'll give you 100 miles but then if you say, "Well, I want a 101," or "If you give me 200, I want to 201."
Felix Frankfurter: Mr. (Inaudible) that I have the freedom to determine that without your permission.
Mr. Attorney General: That -- that is the claim which these appellants make.
Felix Frankfurter: And that -- and that is not denied?
Mr. Attorney General: And the -- this order has denied them. That privilege, it has denied them. Another privilege they claim, the privilege not to report. They claimed they've got no right to report. They claim they have -- or they have a right not to report. They claim they have a right not to notify changes of address within 48 hours. Unless the Court has some further questions on justiciability, I'm prepared to turn to the merits.
Speaker: Suppose they're going to decide (Inaudible) why can't we send it back to the three-judge court to determine the merits?
Mr. Attorney General: That would be a possible solution. Our view is that the justiciable issues are -- those issues which clarification will -- administrative clarification will add relatively little to, those are the justiciable issues and those we believe are so insubstantial that this Court may affirm the judgment below without sending them back. As to the issue of the Communist Association and Activity Clause, that we believe requires further administrative clarification and we will not concede that that -- the propriety of that clause is really justiciable unless this Court goes further than we understand their prior decisions have gone because we haven't got the thing. The individual factual situation hasn't been developed before the administrator. It hasn't been taken under consideration.
Earl Warren: Mr. (Inaudible), in order to determine the scope of these regulations, I would -- I would like to ask you this question referring to subdivision 3, "To give information under oath as to his nationality, circumstances, habits, associations, activities and such other information, whether or not related to foregoing, as the attorney general may deem fit and proper." Under your concept of the -- of the case, would the petitioner have the right to claim the Fifth Amendment there?
Mr. Attorney General: He most certainly should.
Earl Warren: You -- you think he has a right there and -- and if he does --
Mr. Attorney General: We -- we concede that --
Earl Warren: -- he cannot --
Mr. Attorney General: We concede that that in our brief.
Earl Warren: He cannot -- he cannot be prosecuted?
Mr. Attorney General: I don't see how he could possibly be prosecuted for claiming a Fifth Amendment right if it was properly invoked. If it was invoked in a frivolous fashion or as to something which the Courts --
Earl Warren: No, assume it was proper --
Mr. Attorney General: But assume -- assume there was -- it was properly invoked, he most certainly would have it.
Earl Warren: But over -- a little further in that same -- in that same Section that says, "Any alien who shall willfully fail to comply with such regulations, or willfully fail to appear, or to give information or -- going on to the other places, “Shall be guilty of a felony and shall be fined not more than $1000 or shall be imprisoned.” Now, does not the -- the Section say that he -- if he -- if he fails to give the information as required in this Section 3 that he shall be guilty of a felony?
Mr. Attorney General: It -- it so states and the Section does not specifically write in a -- any reference to the Fifth Amendment or any other constitutional privileges which may be -- which may exist. But we believe that you have to interpret this statute, this Section in the light of the whole statute and in the light of the Constitution. And we make no contention whatsoever that a Fifth Amendment privilege validly invoked would not be a protection here to any prosecution under the statute.
Earl Warren: But then it would be -- it would valueless, wouldn't it? That (Voice Overlap) --
Mr. Attorney General: Yes, that's right. You -- the Congress cannot abolish the Fifth Amendment and it seems to me that if -- if this was either administered that way or intended that way and there's nothing in the congressional reports that suggest any intent to limit the Fifth Amendment, or for that matter other constitutional provisions. The statute came into the law in the -- in the Internal Security Act of 1950, and Section 1 (b) of that Act specifically states, “Nothing in this Act shall be construed in anyway to limit or infringe upon freedom of speech as guaranteed by the Constitution of United States and no regulation shall be promulgated hereon to having that effect.” So I understand that was put in as an excess of caution, but with response of the Act staying, of course that was intended and if you want the clarified why, go ahead and put that in. It was -- it wasn't in the Act that originally grafted.And I read this provision in the light of the constitutional protections, which are well recognized.
Earl Warren: You said that the administrative interpretation?
Mr. Attorney General: I -- no -- of no administrative interpretation.None is alleged in this -- in any of the complaints to say that the -- that the privilege against self-incrimination, if invoked, would not be respected, if properly invoked.
William O. Douglas: You mention the -- most probably with some issues (Inaudible) How would that -- there is no administrative proceeding (Inaudible)
Mr. Attorney General: There's no administrative -- there is no specifically --
William O. Douglas: The only (Inaudible)
Mr. Attorney General: No. No, Your Honor. I don't believe that is so. It seems to me that if in a -- in this complaint -- in these complaints, the appellants had alleged. We have applied for the following relief from this order to the appellee and he has rejected our application, then we would say, as to those matters, there is a right to review under Section 10 of the Administrative Procedure Act. It's the absence of that allegation, which we believe makes these -- these complaints fatally defective under the Administrative Procedure Act, where it is so apparent from the kind of order we have and from this record, which shows actual modifications of the 50-mile limit and of the requirement report in person as to one of the appellants who called the attention of the District Director, an illness, and requested permission to remain away from -- stay at a health resort and not to report in person. The order was promulgated so as to give those particular modifications.If those modifications have been denied, then that would have been a very serious question, which as far as I can see would be reviewable under the Administrative Procedure Act.
Speaker: At what stage under that -- at what stage under that procedure would the order ever become justiciable?
Mr. Attorney General: As to -- as to any matter, as to which specific facts are alleged which might justify some change. And one application, one denial, I would think that the order would be subject to review, whether the entire order can be reviewed in the absence of any application to the administrators. That is where -- what we believe would cause the issues to be too -- too many, too difficult, unsubstantial, and bring up a lot of matters which would not come up before the Court. And as we understand the -- this Courts holdings on justiciability, if the administrative process can eliminate matters, the administrator -- those matters should go to the administrative process first.
Speaker: What -- what would be the -- the -- what would bring up the record? What would be the effect of a violation of this order by this plaintiff?
Mr. Attorney General: Of course if there was a violation of the order at a prosecution for violation under the sanction provision of the statute, then --
Speaker: What -- what is that, is it punishable or a violation of the sort?
Mr. Attorney General: Willful and knowing violations. On page 5 of the Government's brief, the statute is set forth and in the last 8 or 10 lines, the penal sanction of the statute are -- are set forth. The offense, willful and knowing violations, give rise to a maximum penalty of a fine of $1000 or imprisonment not more than one year. However, as we interpret this, they have a right to review these orders without violating the statute. If they do not seek review without violating the statute, then some of these issues would be properly justiciable on the violation without question.
Speaker: And they could seek review administratively?
Mr. Attorney General: I didn't catch your -- the entire question.
Speaker: And they could seek review administratively?
Mr. Attorney General: If -- if they -- there is no administrative review other than at the hands of the District Director and he can pass the thing along to his superiors in cases of noble issues.
Hugo L. Black: Well, I -- I thought you said they might seek review?
Mr. Attorney General: Then they can seek review in the Court under Section 10 of the Administrative Procedure Act. We say they have right to review these orders when the administrative process has come to rest and we say at this stage, the administrative process isn't completely at rest.
Hugo L. Black: Why? These are orders, doesn't it? And they -- they might --
Mr. Attorney General: To the extent that --
Hugo L. Black: -- what is it?
Mr. Attorney General: They -- they -- some arguments are made in these individual supporting affidavits. Each one of which is made a part of the printed record, showing individual hardships, alleging individual hardships applicable to individual appellants. Some of those hardships almost certainly would give rise -- would be proper grounds for modification of the blanket order, which was initially issued ex parte.
Hugo L. Black: Maybe I didn't understand what you meant by when the order comes to rest but what do you mean by that? After it's issued and is there hanging over as a threat?
Mr. Attorney General: Our position essentially is if there are special problems, which relate to your case, don't run to the Court first with them, take him to the administrator. If the administrator will grant you relief, there may never be any need for court relief.
Hugo L. Black: But there's any order that provides that shall be the way they do?
Mr. Attorney General: There -- there have been no formalized regulations to that effect. However, the changes in these orders have in fact been made as it's shown in the record. And they are somewhat plastic. It's unlike a statute which says, "This is it."
Hugo L. Black: I would assume that something like Justice Frankfurter has said originally here that if you have an order that tells the man where he can go, and what he must do, and where he cannot go, and he's hanging over it and as a -- generally, has supported family which purports to be under an Act of Congress and so forth, then as a justiciable controversy even though -- maybe it wouldn't be wise to (Voice Overlap) --
Mr. Attorney General: As far -- as far as any constitutional limits go, I absolutely agree with Your Honor. Whether it is the most efficient way to utilize the judicial process --
Hugo L. Black: That, I see.
Mr. Attorney General: That's what is debatable in this case.
Hugo L. Black: Might it not be then that that is a case, a justiciable controversy which should be sent back to the Court for it to pass on the (Inaudible)
Mr. Attorney General: When I said -- used the term courts, I wasn't referring merely to this Court but to the entire court system.
Hugo L. Black: Yes.
Mr. Attorney General: As we understand it, Congress has allocated certain functions to administrative officials and certain functions to the courts. And in general, the -- the whole rule of exhaustion of administrative remedies, which arose long before in the Administrative Procedure Act, was a recognition that the administrative process should come to rest before the courts should step in. It's -- it's a close question on the facts --
Felix Frankfurter: Mr. (Inaudible), may I -- may I recall to you the case of In re Henry (Inaudible) He went to jail because he refused to pay taxes.He refused to pay taxes, not because it violated the Due Process Clause or legal protection in the law, or that taxes must be equal (Inaudible) to deny the power of Massachusetts to impose a tax (Inaudible), let's say he went to jail. Now, if he thought habeas corpus was a matter of justiciable controversy?
Mr. Attorney General: Absolutely, Your Honor.
Felix Frankfurter: And that's what these people, having that position as I understand it. This was (Voice Overlap) --
Mr. Attorney General: They --
Felix Frankfurter: -- case.
Mr. Attorney General: Once -- once they refuse, whether the -- the refusal is based solely on grounds of conscience and they are prosecuted and in confinement then habeas corpus would be available. Short of that, we're not faced with a tough alternative of the Hatch Act case, Mitchell against the Public Workers, where the Government employees were faced with a tough alternative of -- you give up your claimed rights or you lose your job. Here, we think there's a middle ground that they have a right under the Administrative Procedure Act to test this plastic order once it has achieved sufficient solidarity, whether when this additional administrative remedy available, this Court wants -- is --
Felix Frankfurter: But that's what they are after.
Mr. Attorney General: -- willing to.
Felix Frankfurter: There is no administrative relief available because they denied the right of the administrator to (Voice Overlap) --
Mr. Attorney General: If Your Honors will narrow the issue -- will narrow the issue to the right as -- as I initially stated the problem to the right to be free from all supervision, the right to be absolutely free in connection with Communist activities and association, then I think on those narrow issues, there may be a justiciable case of controversy. When it comes to any special individual details, then I think it should go back to the administrator.
Felix Frankfurter: Well, if -- if -- then there's another (Inaudible) judicial administration that you (Inaudible) If they are properly important on their main issue and the say, “Well, you could -- haven't got this even if you do not completely deny their power to exercise (Inaudible) unreasonable way, once they're in the Court it might -- it might be all cleaned up in one condition.
Mr. Attorney General: If it is possible to clean the case up, but at that point, it would have to -- and you have to have hearings on the merits.You have to have -- the Government would have to answer. Some of these allegations maybe true, some of them maybe improper.You'd have a complicated procedure and what we're suggesting here is to try to break this thing down so as for the purpose of clarifying the issues.
Felix Frankfurter: Do you agree that it's perfectly plain in light of the discussions we've had that this Court can possibly pass on those claims of the affidavit as to particular (Inaudible)
Mr. Attorney General: Absolutely impossible. Some of those claims maybe true, some of them maybe not. That would --
Felix Frankfurter: But in any event, we can pass on any of those if they had to back --
Mr. Attorney General: That -- that --
Felix Frankfurter: -- to the District Court.
Mr. Attorney General: Unquestionably. They have to go back if this Court says these matters should be tried out in the District Court without exhaustion of the administrative process. If the Court will accept our other argument, then maybe this complaint -- this -- the judgment below can be affirmed on the hardcore constitutional issue that there is a right to supervise, and the right to supervise does extend to a reasonable prohibitions against continuation of Communist activities and associations.
Felix Frankfurter: But we couldn't affirm in any event if we believe that because (Inaudible)
Mr. Attorney General: That -- that is -- I take it the steps -- if the Court -- yes, I -- I agree with Your Honor.
Speaker: What --
Mr. Attorney General: Turning to --
Speaker: What we have is whether the statute -- perhaps, to deal with the question of whether the statute on its phase or the order on its phase is unconstitutional? Sometimes refer to the statute in that way.
Mr. Attorney General: Since the statute has been --
Speaker: Not -- not statute, I mean order -- order on its phase. If -- if it's on -- if any limitation on the personal freedom is unconstitutional in the situation that you have here, then we could pass on that question. Is that what you suggest?
Mr. Attorney General: My own view is perhaps more liberal than the view of the Court on some of these matters of justiciability in -- in the -- in the past. I find no constitutional objection to passing on many features of the issues which are raised here and I think our brief is -- is directed in that -- in that fashion. But I have a serious question as to whether anything else is properly justiciable at this stage other than these hardcore issues, which I have referred to in the argument, which are referred to in point 1 (c) of our brief, pages 32 to 39. Turning to the merits, our problem is essentially this, whether a statute -- whether this statute, this particular statute, directing supervision is constitutional as a whole and as to each of its four basic directive. The four basic directives, I think, Your Honors, are now familiar with, the statute set forth in page 5 of the Government's brief, the directive to appear periodically for identification, to submit to medical examinations if necessary, to provide information when requested, and to conform to reasonable written restrictions on conduct and activities. We have another issue on the merits, whether the statute has been properly construed and applied by those administering it. It is possible that the statute on its phase may be constitutional and yet that some provision of the order may exceed the authority which the statute give. We do not in anyway concede that any portion of this order is -- goes beyond the authority delegated by the statute. However, it is a possibility which Your Honors should consider. Now, on -- perhaps the best way to deal with this matter on the merits and a great many possible objections have been raised in the brief, is to consider that statute and the -- each section of the order. At this point, I am assuming virtually complete justiciability for purposes of this portion of the argument. The statute is set forth on page 5 of our brief. The sample order is set forth on pages 13 -- 12, 13, and 14 of the record. If Your Honors care to follow with the two provisions, I will go down step-by-step. The statute requires that appellants in this -- or the aliens in this particular category, against whom a final order of deportation is outstanding should appear from time to time for identification before an officer of the Immigration Service.
Hugo L. Black: What is meant by identification?
Mr. Attorney General: I would --
Hugo L. Black: I don't quite understand that one. I'm just curious.
Mr. Attorney General: They -- if you -- if Your Honor will look at page 13 of the record, the -- in Section 4 -- under Section 4, that's two-thirds the way down. There is a form -- and this comes from the printed form statement as to when a -- a written report is made. What the administrative officials ask -- ask for in an administrative report, the name, the alien registration number, the date, his current address, and his place of employment. Now, that's perhaps a little more -- more than just identification but I take it, they have to disclose their -- they have to report, check in, show their alien identification card. I wouldn't have any -- the record doesn't show what more would be meant than that. The actual order as modified in this case, as originally issued, weekly reporting was required. While this litigation was pending, the policy changed. This plastic order was revised to substitute monthly reporting. So our test is, is it unreasonable?Is it unconstitutional for Congress to single out aliens in this particular class and say, "Once a month, you shall appear before an immigration officer for identification.” Now, Congress hasn't specified that it would be a month later, they merely said time to time and left up to the discretion of the administrative official. Has there been any abuse of discretions in fixing a monthly period? We state that -- we submit that this -- that that issue cannot be seriously argued that there's anything unconstitutionally wrong, any improper clarification in that specific provision of the statute. And if we are permitted to have it, we would appreciate a ruling on constitutionality from this Court, which would settle a lot of doubts and litigation on that particular point. We feel so unsubstantial that such a ruling is proper even in the state of this record. The second requirement of the statute, to submit if necessary to medical and psychiatric examination at Government expense, and in the order that is the provision that's filed in Section 2 of the sample order, page 13, that the alien shall -- shall upon request produce himself at a time and place designated for the purpose of submitting to medical psychiatric examinations. The purpose of those examinations is brought out in the briefs. The charge of course was made in some of the supporting affidavits, that these examinations would have been used as a -- to brainwash aliens with unpopular views and to harass them. There's no allegation that a single one of these aliens has been asked to submit to such an examination. The record shows that they are used to get information required by foreign countries as to the state of the health of the person for whom travel documents are asked. They have also used in case somebody claims inability to perform a -- one of these requirements of the order on grounds of health. Perfectly reasonable provisions, we submit, we can't see any substantial constitutional issue as to those matters. Free to give information under oath as to nationality, circumstances, habits, associations, activities, and such other information, not -- whether or not related to the foregoing as the attorney general may deem fit and proper. And as the Chief Justice pointed out, the provision in the order with respect to that is merely to furnish such information as may be deemed fit and proper. Now, as to that provision, certainly some of this information is obviously needed under -- for the purposes of implementing the deportation statute. Some of the information may be needed to prevent continuation of the type of undesirable activity which was a basis for deportation, subject always to the right of the alien to claim his privilege under the Fifth Amendment. There are possible questions, which may arise as to the application of that statute. We concede that. We do not believe in the absence of specific allegations as to specific questions that have been asked that there's any matter that's appropriate for a decision at this particular point. The only questions as to which any specification is made are stated in identical terms or virtually identical terms in the supporting affidavits, we've set them forth at page 13 of our brief, and they are not -- they are not questions which any of them alleged have been asked. They expressed their fear. They state this -- this order is broad enough. The statute is broad enough to permit them to be asked what I ate for breakfast, whether I had an argument with my wife, what friends I had dinner with, where I went on Saturday night, what I think of the situation in Indochina. Questions like that. There's no justiciable controversy unless these people will allege specific questions that they're asked, we submit. They do allege in the supporting affidavits that they have been submitted to sweeping interrogation. Each one in identical terms or virtually an example is on page 21 of the record, four lines down when -- there is an allegation, I am subjected to sweeping into interrogations as to my associations and activities. Is that enough to -- not in the complaint, in a supporting affidavit without a single allegation as to what the question was. They show they know how to frame specific questions because four or five lines down, they say he got a right to ask or he could ask what I ate for breakfast. We say more than that is necessary in order to state a justiciable controversy even under the liberal rules of federal pleading. We think that --
Felix Frankfurter: Are the -- are the (Inaudible) more or less repetitive?
Mr. Attorney General: They are virtually entirely repetitive, except for an occasional paragraph which states a specific individual's work problem. But otherwise, they are very substantially repetitive, paragraph by paragraph.
Hugo L. Black: There might be some questions of vagueness with reference to that statute.
Mr. Attorney General: Some question of --
Hugo L. Black: Of vagueness with reference to the statute which gives the attorney general the right to ask (Inaudible)
Mr. Attorney General: They -- this Court, as I read its decisions, has been split on the question of when a statute is so vague as to be unconstitutional. The -- the constitutionality of the companion -- of a companion section was before the Court -- this Court in Carlson against Landon. And I -- I think they have, aside this case, was the one that dealt more with the question of vagueness, but question is how much do you have to spell out in a statute in order to permit -- in order to have it meet constitutional standards? And we submit here that where you have provision for administrative ordinance, which once the administrative process has been exhausted, open the door to judicial review without the danger of violating the statute to test its scope. That this is a permissible -- this is efficiently definite when read in the light of the objectives of the deportation statute. If it goes outside those objectives, presumably, that will be an unlawful attempt to exercise power.
Felix Frankfurter: Are you suggesting that however vague may be the power of the attorney general, the client and the aliens would (Inaudible)
Mr. Attorney General: When the --
Felix Frankfurter: (Inaudible) scope for inquiry but the question to the Court must have been specific.
Mr. Attorney General: That -- that would be correct, Your Honor. Finally, and this is probably the most controversial section of the --
Earl Warren: Mr -- Mr. (Inaudible), on this -- on this question of giving information under oath, suppose that the -- one of the petitioners here was -- were -- was asked certain questions that the attorney general thought were not the proper subject of a claim with the Fifth Amendment and he immediately went into Court or grand jury and sought the indictment of -- of these people. What administrative relief would they have and how could they -- how could they protect themselves against prosecution at that time before they had a review?
Mr. Attorney General: The -- the protection would have to be the protection which the Courts would accord to the Fifth Amendment after they were -- after they were invited.
Earl Warren: That they were convicted perhaps.
Mr. Attorney General: Well, the Court presumably, if the legal question was raised, it could be raised and tested on motion before conviction. It -- it might be possible. It might not.
Earl Warren: But this language is openly broad. In this -- in this Section, you couldn't make it much broader. It says if he doesn't give that information under oath, he is subject to a punishment for felony.
Mr. Attorney General: The -- as originally enacted, the statute did provide for a felony punishment, but the statute has been amended to eliminate felony. That -- that not only changes a thing in degree, it doesn't solve the problem.
Earl Warren: Once a year. That's a long time.
Mr. Attorney General: It's -- it's a long time, Your Honor.
Earl Warren: But what is the answer to that? Would he just have to wait until -- until he was tried and convicted and then come up through the courts on -- on that before he could test out the constitutionality of this provision even though there's been an order against him for the years perhaps?
Mr. Attorney General: This -- of course the order states and provides such information as may be appropriate and --
Earl Warren: Oh, no. No, it didn't say appropriate. As I read it.
Mr. Attorney General: I'm sure, Your Honor, is correct on that.
Earl Warren: She is to give information (Voice Overlap) --
Mr. Attorney General: That may be deemed fit and proper. As may be deemed fit and proper.
Earl Warren: As the attorney general may deem fit and proper.
Mr. Attorney General: That -- our confusion is to claim the statute and the order. I was looking at the order and Your Honor was looking at the statute.
Earl Warren: I'm looking at the statute?
Mr. Attorney General: That -- that is correct.
Earl Warren: Well, I suppose in the order the attorney general means as he deemed fit and proper also, didn't he?
Mr. Attorney General: That's correct and at a lower administrative level, we will concede.
Earl Warren: Yes.
Mr. Attorney General: The attorney general himself would only pass on these questions in a -- in an unusual situation.
Hugo L. Black: The allegation, how many times removed?
Mr. Attorney General: The record doesn't show and I don't know but I'm in a position to -- to answer that question. However, I've seen questions get to the attorney general pretty quickly when the occasion warranted.
Hugo L. Black: This is a -- this is at least as vague isn't it not as the -- what the Court held unconstitutional under (Inaudible) case, the NRA.
Mr. Attorney General: That -- that's right. The -- I'm familiar with the case, Your Honor, but I'm not familiar with -- at this time with the details of the -- of the statute. Although, that was a -- a unanimous decision, I'm not sure in our good standing it is now, I just don't know.
Hugo L. Black: I haven't -- I haven't seen it's repudiated.
Mr. Attorney General: No.
Hugo L. Black: Since I've been on the Court.
Mr. Attorney General: It may be -- it may be in good standing and these problems of vagueness, if one takes them in the abstract, the difficult way, you have a policy spelled out in these deportation statutes. I believe an opinion of Mr. Justice Reed pointed out, that will give the framework which will permit the administrative discretion to be exercised properly without filing the Constitution.
Felix Frankfurter: I don't recall the language in the (Inaudible) case but on the phase of it, there's a great significance (Inaudible) there was delegation to third party to private (Voice Overlap) --
Mr. Attorney General: To private individuals rather than persons who were acting under the direct authorization of the --
William O. Douglas: Are you going to say anything about associating in paragraph (Voice Overlap) --
Mr. Attorney General: That is the -- that's the fourth point. I believe at this point, I've pretty well exhausted the third and the fourth is the requirement that the alien be made to conform to such reasonable written restrictions on his conduct and activities as prescribed by the attorney general in his case. Now, that is fairly broad and yet when you look at the purposes of -- of the statute, the purposes of supervision and read that provision with those purposes in mind, we believe that it is sufficiently definite to meet the constitutional test. After all, what are the purposes of supervision? They're implementing the deportation statute, keeping track of the alien, getting information, trying to make it more difficult to prevent the alien from fading into the population as we have seen some of the defendants in the Dennis case do very successfully, too successfully in fact. And the other purpose of preventing the continuation of the type of undesirable activity which was the basis for deportation, and that brings me to Mr. Justice Douglas' question. Here, the deportation was bottomed on membership in the Communist Party. The only sanction against an alien being a member in the Communist Party was the -- well, there are two sanctions, there's the Smith Act for a certain type of activity and the sanction of being deportable. The sanction of deportation, the deterrence which may be implicit and that are gone now. The threat of deportation is gone. They faced the worst and the Government is powerless to carry the thing out. Now, is Congress free to -- is Congress to have their hands tied and say, "If you can't find some foreign country to take these deportable aliens, if you're going to have them in your midst, then you cannot limit the kind of activity which resulted in their being undesirable citizens.” Now, that's what the administrators obviously driving at. We believe it's clearly within the scope of the statute. It's very difficult to graft a proper provision, that's the kind of provision which we would like to have any individual problems, call to the attention of the administrators. Any of these people who are deprived from seeing their family or associating with their family. We are sure that that would be on this record, it has been taken care of in any part of that was issued after a certain date, presumably after the point it was raised. Now, just what precise limits should be put on that association, that is something we believe it has be worked out on a case by case basis and it's too broad to litigate at this time in advance of specific applications.